rn ORIGINAL                                                05/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: OP 22-0217


                                          OP 22-0217


 REGINALD BALL,
                                                                         MAY 17 2022
                                                                      Bowen Cr-_:,nvi.-_-;od
                                                                                         Court
              Petitioner,                                           Clerk o- Supcerne
                                                                       st:ate of Montana


       v.
                                                                     ORDER
 BRIAN GOOTKIN, Director, Montana
 Department of Corrections, et al.,

              Respondents.



       Representing hirnself, Reginald Ball has filed a Petition for Writ of Mandamus, or
alternatively, a Writ of Prohibition, against Director Brian Gootkin of the Departrnent of
Corrections, because the Montana State Prison has unlicensed barbers as part of its barber
shop services. Ball contends that these unlicensed barbers provide "services in violation
of section 37-31-301, [MCA], Prohibited Acts." Ball states that these current barbers do
not know how to cut his hair properly because he is African-Arnerican. Ba11 adds that the
State is paying these barbers. He puts forth that "the Respondent is operating an unlicensed
barber shop and is employing unlicensed barbers to render these services," in violation of
statutory law. He concludes that Director Gootkin has a clear and legal duty "to follow the
law(s) of the State of Montana . . . ."
       A writ of mandamus, also known as rnandate, is specific and statutorily driven. To
state a claim for mandamus, a party must show entitlement to the performance of a clear
legal duty by the party against whom the writ is directed and the absence of a plain, speedy,
and adequate remedy at law. Section 27-26-102, MCA; Smith v. Missoula Co., 1999 MT
330, ¶ 28, 297 Mont. 368, 992 P.2d 834.
       A writ of rnandarnus requires two elements. Section 27-26-102, MCA; Smith, ¶ 28.
To perfect this claim, Ball must show a clear legal duty along with the lack of another
remedy. A writ of mandate will not issue absent the availability of another remedy in the
ordinary course of law. Smith, ¶ 28; § 27-26-102, MCA. Ball has a plain and adequate
remedy. Ball may seek a separate civil action concerning his claims. Ball is not entitled
to a writ of rnandate. Accordingly,
      IT IS ORDERED that Ball's Petition for Writ of Mandamus, or alternatively a Writ
of Prohibition, is DENIED and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Reginald Ball personally.
      DATED this IqL121:-Clay of May, 2022.




                                                              Chief Justice




                                                                Justices




                                             2